 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BALJIT SINGH,                                    No. 2: 18-cv-1852 KJM KJN P
12                        Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       AGUILERA NICOLAS, et al.,
15                        Defendants.
16

17   I. Introduction

18            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. This action proceeds against defendants Austin and Aguilera.1 Defendants

20   are represented by separate counsel.

21            On September 30, 2019, the court granted defendant Austin’s summary judgment motion

22   on the grounds that plaintiff failed to exhaust administrative remedies. (ECF No. 46.) Pending

23   before the court is defendant Aguilera’s motion for summary judgment on the grounds that

24   plaintiff failed to exhaust administrative remedies prior to filing this action and also on the merits

25   of plaintiff’s claims. (ECF No. 45.)

26
27   1
       Plaintiff identified defendant Aguilera as “Aguilera Nicolas.” However, according to
     defendant’s pleadings, defendant’s name is Nicholas Aguilera. Accordingly, in these findings
28   and recommendations, the undersigned refers to this defendant as defendant Aguilera.
                                                      1
 1             For the reasons stated herein, the undersigned recommends that defendant Aguilera’s

 2   summary judgment motion be granted.

 3   II. Legal Standard for Summary Judgment

 4             Summary judgment is appropriate when it is demonstrated that the standard set forth in

 5   Federal Rule of Civil procedure 56 is met. “The court shall grant summary judgment if the

 6   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

 7   judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 8                     Under summary judgment practice, the moving party always bears
                      the initial responsibility of informing the district court of the basis
 9                    for its motion, and identifying those portions of “the pleadings,
                      depositions, answers to interrogatories, and admissions on file,
10                    together with the affidavits, if any,” which it believes demonstrate
                      the absence of a genuine issue of material fact.
11

12   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting then-numbered Fed. R. Civ. P.

13   56(c)).

14             “Where the nonmoving party bears the burden of proof at trial, the moving party need

15   only prove that there is an absence of evidence to support the non-moving party’s case.” Nursing

16   Home Pension Fund, Local 144 v. Oracle Corp. (In re Oracle Corp. Sec. Litig.), 627 F.3d 376,

17   387 (9th Cir. 2010) (citing Celotex Corp., 477 U.S. at 325); see also Fed. R. Civ. P. 56 advisory

18   committee’s notes to 2010 amendments (recognizing that “a party who does not have the trial

19   burden of production may rely on a showing that a party who does have the trial burden cannot

20   produce admissible evidence to carry its burden as to the fact”). Indeed, summary judgment
21   should be entered, after adequate time for discovery and upon motion, against a party who fails to

22   make a showing sufficient to establish the existence of an element essential to that party’s case,

23   and on which that party will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 322.

24   “[A] complete failure of proof concerning an essential element of the nonmoving party’s case

25   necessarily renders all other facts immaterial.” Id. at 323.

26             Consequently, if the moving party meets its initial responsibility, the burden then shifts to
27   the opposing party to establish that a genuine issue as to any material fact actually exists. See

28   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to
                                                          2
 1   establish the existence of such a factual dispute, the opposing party may not rely upon the

 2   allegations or denials of its pleadings, but is required to tender evidence of specific facts in the

 3   form of affidavits, and/or admissible discovery material in support of its contention that such a

 4   dispute exists. See Fed. R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party

 5   must demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome

 6   of the suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 7   (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

 8   1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could return

 9   a verdict for the nonmoving party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

10   (9th Cir. 1987), overruled in part on other grounds, Hollinger v. Titan Capital Corp., 914 F.2d

11   1564, 1575 (9th Cir. 1990).

12          In the endeavor to establish the existence of a factual dispute, the opposing party need not

13   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

14   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

15   trial.” T.W. Elec. Serv., 809 F.2d at 630. Thus, the “purpose of summary judgment is to ‘pierce

16   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

17   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963

18   amendments).

19          In resolving a summary judgment motion, the court examines the pleadings, depositions,

20   answers to interrogatories, and admissions on file, together with the affidavits, if any. Fed. R.
21   Civ. P. 56(c). The evidence of the opposing party is to be believed. See Anderson, 477 U.S. at

22   255. All reasonable inferences that may be drawn from the facts placed before the court must be

23   drawn in favor of the opposing party. See Matsushita, 475 U.S. at 587. Nevertheless, inferences

24   are not drawn out of the air, and it is the opposing party’s obligation to produce a factual

25   predicate from which the inference may be drawn. See Richards v. Nielsen Freight Lines, 602 F.

26   Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to
27   demonstrate a genuine issue, the opposing party “must do more than simply show that there is

28   some metaphysical doubt as to the material facts. . . . Where the record taken as a whole could
                                                         3
 1   not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for

 2   trial.’” Matsushita, 475 U.S. at 586 (citation omitted).

 3           By contemporaneous notice provided on October 4, 2018 (ECF No. 12), plaintiff was

 4   advised of the requirements for opposing a motion brought pursuant to Rule 56 of the Federal

 5   Rules of Civil Procedure. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998) (en banc);

 6   Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988).

 7   III. Legal Standard for Exhaustion of Administrative Remedies

 8           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that

 9   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any

10   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

11   such administrative remedies as are available are exhausted.” 42 U.S.C.§ 1997e(a). Prisoners are

12   required to exhaust the available administrative remedies prior to filing suit. Jones v. Bock, 549

13   U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002).

14           Exhaustion is required regardless of the relief sought by the prisoner and regardless of the

15   relief offered by the process, unless “the relevant administrative procedure lacks authority to

16   provide any relief or to take any action whatsoever in response to a complaint.” Booth v.

17   Churner, 532 U.S. 731, 736, 741 (2001); Ross v. Blake, 136 S. Ct. 1850, 1857, 1859 (2016). The

18   exhaustion requirement applies to all prisoner suits relating to prison life. Porter v. Nussle, 534

19   U.S. 516, 532 (2002). An untimely or otherwise procedurally defective appeal will not satisfy the

20   exhaustion requirement. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).
21           As the U.S. Supreme Court explained in Ross, 136 S. Ct. at 1856, regarding the PLRA’s

22   exhaustion requirement:

23                   [T]hat language is “mandatory”: An inmate “shall” bring “no action”
                     (or said more conversationally, may not bring any action) absent
24                   exhaustion of available administrative remedies.... [T]hat edict
                     contains one significant qualifier: the remedies must indeed be
25                   “available” to the prisoner. But aside from that exception, the
                     PLRA’s text suggests no limits on an inmate’s obligation to
26                   exhaust—irrespective of any “special circumstances.”
27   Id. (internal citations omitted).

28   ////
                                                         4
 1           Exhaustion of administrative remedies may occur if, despite the inmate’s failure to

 2   comply with a procedural rule, prison officials ignore the procedural problem and render a

 3   decision on the merits of the grievance at each available step of the administrative process. Reyes

 4   v. Smith, 810 F.3d 654, 659 (9th Cir. 2016) (although inmate failed to identify the specific

 5   doctors, his grievance plainly put prison on notice that he was complaining about the denial of

 6   pain medication by the defendant doctors, and prison officials easily identified the role of pain

 7   management committee's involvement in the decision-making process).

 8   IV. Background

 9           This action proceeds on the original complaint. Plaintiff alleges that defendant Aguilera

10   failed to properly treat plaintiff’s skin disorder. Plaintiff alleges that in July 2017, defendant

11   Aguilera told plaintiff to use hydrocortisone cream on his skin disorder on his left eye. Plaintiff

12   alleges that the hydrocortisone cream made his eye more irritated and worse. Plaintiff alleges that

13   on August 22, 2017, defendant Aguilera told plaintiff to stop using the hydrocortisone cream. On

14   November 30, 2017, defendant Aguilera prescribed Desonide cream which made plaintiff’s eye

15   worse. Plaintiff alleges that plaintiff made several requests to see a skin doctor, but defendant

16   Aguilera “doesn’t seem to care.” Plaintiff alleges that due to the actions of defendant Aguilera,

17   plaintiff still suffers from a left eye skin disorder that looks like a skin scar.

18   V. Did Plaintiff Exhaust Administrative Remedies Prior to Filing This Action?

19           Because plaintiff is proceeding pro se, he is afforded the benefit of the prison mailbox

20   rule. See Houston v. Lack, 487 U.S. 266, 276 (1988). The complaint contains no proof of service.
21   Under the prison mailbox rule, the date plaintiff signed the complaint will be considered his filing

22   date absent evidence to the contrary. See Jenkins v. Johnson, 330 F.3d 1146, 1149 n.2 (9th Cir.

23   2003), overruled on other grounds by Pace v. DiGuglielmo, 544 U.S. 408 (2005) (date petition is

24   signed may be considered earliest possible date an inmate could submit his petition to prison

25   authorities for filing under the mailbox rule). Accordingly, plaintiff filed his complaint on June

26   24, 2018. (See ECF No. 1 at 6.)
27           Defendant Aguilera argues that plaintiff failed to exhaust administrative remedies prior to

28   filing this action on June 24, 2018. In support of this argument, defendant cites the following
                                                          5
 1   evidence.

 2           A. Defendant’s Evidence

 3           Beginning on September 1, 2017, California Correctional Health Care Services

 4   (“CCHCS”) implemented a new, statewide Health Care Grievance Program for health care

 5   grievances, which contains two levels of review – the institutional level of review, and the final

 6   level of review (also called the headquarters level of review). (ECF No. 45-3 at 2.) The new

 7   program only applies to health care grievances filed after September 1, 2017. (Id.)

 8           Between July 2017 and June 24, 2018, plaintiff submitted two health care grievances that

 9   mentioned the conduct at issue in this action, nos. CMF HC-17000039 and CMF HC-180000822.

10   (Id. at 3-4.)

11           Grievance CMF HC-17000039

12           Plaintiff submitted grievance HC-17000039 on September 10, 2017. (Id. at 28.) In

13   grievance HC-17000039, plaintiff complained that skin irritation under his left eye had not been

14   properly treated. (Id. at 4.) Plaintiff requested to be seen by a skin specialist. (Id.)

15           On November 13, 2017, the institutional-level response to grievance CMF HC-17000039

16   was issued and found that no intervention was needed. (Id.) The institutional-level response

17   indicated that plaintiff’s health care records were reviewed, he was seen by Dr. McAllister on

18   October 16, 2017, that he was diagnosed with post-inflammatory hyperpigmentation, that he was

19   advised to avoid further trauma and rubbing of his skin under his eye, and that no referral to

20   dermatology was medically indicated. (Id.)
21           On November 14, 2017, plaintiff appealed the institutional level decision to the Health

22   Care Correspondence and Appeals Branch (“HCCAB”) for a decision at the headquarters level of

23   review. (ECF No. 45-4 at 3.) HCCAB received this grievance on December 1, 2017. (Id.) On

24   March 12, 2018, HCCAB referred the grievance back to the California Medical Facility (“CMF”)

25   for an amended decision at the institutional level of review. (Id.) HCCAB requested that plaintiff

26   be interviewed by CMF concerning his claims, and that an amended institutional-level decision
27   be issued thereafter. (Id.)

28   ////
                                                         6
 1           The CMF Health Care Grievance Office received the grievance from HCCAB on or about

 2   March 12, 2018. (ECF No. 45-3 at 5.) On March 21, 2018, defendant Aguilera interviewed

 3   plaintiff regarding this grievance. (Id.) On April 3, 2018, CMF issued an amended institutional-

 4   level response. (Id.) The amended institutional-level response found that no intervention was

 5   needed with respect to the issues grieved or the treatment that plaintiff had been provided. (Id.)

 6   The amended institutional-level response was mailed or delivered to plaintiff on April 9, 2018.

 7   (Id.)

 8           Plaintiff appealed CMF’s amended institutional-level response to HCCAB on or about

 9   April 29, 2018. (ECF No. 45-4 at 4.) HCCAB received the resubmitted grievance on May 4,

10   2018. (Id.)

11           On July 31, 2018, HCCAB issued its headquarters-level response, which found that no

12   intervention was needed with respect to the issues grieved or the treatment that plaintiff had been

13   provided. (Id.) The headquarter-level decision was mailed to plaintiff on or about July 31, 2018.

14   (Id.)

15           CMF HC-180000822

16           On January 4, 2018, plaintiff submitted grievance CMF HC-180000822 at the institution

17   level. (ECF No. 45-3 at 5-6.) In this grievance, plaintiff wrote that he resubmitted grievance

18   CMF HC-17000039 but had not received a reply. (Id. at 5.) Plaintiff wrote that his medical issue

19   had not been resolved. (Id.) Plaintiff wrote that he still needed to see a skin specialist because he

20   had not received proper treatment. (Id.) Plaintiff wrote that one doctor stated that
21   “hydroquinone” cream would cure it, but he could not issue it. (Id.)

22           The CMF Health Care Grievance Office received this grievance on January 10, 2018. (Id.

23   at 6, 42.) On February 15, 2018, defendant Aguilera interviewed plaintiff in connection with this

24   grievance. (Id. at 6, 42.) Defendant Austin was the reviewing authority and reviewed this

25   grievance at the institutional level of review. (Id. at 6, 42.)

26           On February 22, 2018, the institutional level response was issued, which found no
27   intervention was needed with respect to the issues grieved or the treatment that plaintiff had been

28   provided. (Id. at 6.) The institutional level decision was mailed to plaintiff on February 26, 2018.
                                                         7
 1   (Id.)

 2           Plaintiff submitted this grievance to the HCCAB for headquarters-level review on or

 3   about March 18, 2018. (ECF No. 45-4 at 4.) In this grievance, plaintiff complained about

 4   defendant Aguilera’s treatment of his eye. (Id.) The HCCAB received this grievance on or

 5   around March 26, 2018. (Id.)

 6           On June 14, 2018, the HCCAB rejected this grievance under California Code of

 7   Regulations, Title 15, former section 3087.9(a)(6)2 as being duplicative of CMF HC-17000039.

 8   (Id.)

 9           In his declaration submitted by defendant in support of the summary judgment motion,

10   HCCAB Chief S. Gates states that although the June 14, 2018 letter states, “This decision

11   exhausts your administrative remedies,” it only did so with respect to Grievance No. CMF HC-

12   18000082—not grievance CMF HC-17000039. (Id. at 5.) S. Gates states that even though

13   plaintiff attempted to appeal the same issue in both grievances, because grievance CMF HC-

14   17000039 was submitted first, plaintiff was required to exhaust grievance CMF HC-17000039

15   through the headquarters level of review in order to exhaust his claim of improper skin treatment.

16   (Id.)

17           B. Discussion

18           Defendant Aguilera moves for summary judgment because plaintiff exhausted grievance

19   CMF HC-17000039 on July 31, 2018, which was after plaintiff filed this action on June 24, 2018.

20           On October 28, 2019, plaintiff filed an opposition to defendants’ summary judgment
21   motion. (ECF No. 50.) Plaintiff argues that his grievances filed in HC-17000039 were not timely

22   responded to because it took approximately ten months for him to exhaust administrative

23   remedies. Plaintiff argues that if prison officials had followed the timelines in the regulations for

24   responding to grievances, he would have exhausted his administrative remedies much sooner.

25           In his opposition to defendant Austin’s summary judgment motion, plaintiff also argued

26   that prison officials did not timely respond to his grievances. The undersigned addressed that
27

28   2
         On August 6, 2018, section 3087.9 was renumbered to section 3999.234.
                                                    8
 1   claim in the May 16, 2019 findings and recommendations addressing defendant Austin’s

 2   summary judgment motion. (ECF No. 42.) The undersigned restates those findings herein:

 3                  California Code of Regulations tit. 15, § 3999.228(i) provides that
                    institutional level responses to health care grievances shall be
 4                  completed and returned to the grievant within forty-five business
                    days.3 California Code of Regulations tit. 15, § 3999.230(f) provide
 5                  that responses to HCCAB grievances are due within sixty business
                    days the grievance is received by the HCCAB.4
 6
                    The regulations define business days as Monday through Friday,
 7                  excluding State holidays. Cal. Code Regs. tit. 15, § 3999.225(e).5
 8                  Attached to defendant’s reply is a chart containing the timelines and
                    relevant deadlines for CMF HC-17000039. (ECF No. 37 at 4.) The
 9                  chart is mostly accurate.
10                  The chart correctly states that plaintiff submitted CMF HC-
                    17000039 on September 10, 2017. (Id. at 4.) The chart incorrectly
11                  states that the institutional level response to this grievance was sent
                    to plaintiff on November 13, 2017. (Id.) The declaration of Staff
12                  Services Analyst McAlpine, submitted by defendants in support of
                    the summary judgment, states that the institutional response was
13                  issued November 13, 2017, but mailed to plaintiff on November 14,
                    2017. (ECF No. 33-3 at 4.) The grievance, itself, also indicates that
14                  it was mailed to plaintiff on November 14, 2017. (Id. at 14.)
15                  Forty-five business days from September 10, 2017 is November 11,
                    2017. November 11, 2017 fell on a Saturday. Therefore, the
16                  response was due the following Monday, i.e., November 13, 2017.
                    The response, sent to plaintiff on November 14, 2017, was one day
17                  late.
18                  The chart correctly states that the HCCAB received plaintiff’s
                    grievance on December 1, 2017. (ECF No. 37 at 4.) The regulations
19                  do not discuss the timeline for HCCAB to notify the institution when
                    an amended response is due. However, the undersigned reasonably
20                  infers that the HCCAB has sixty business days to notify the
                    institution when an amended response is due, as this is the deadline
21                  regulations set for HCCAB to respond to grievances.
22                  The chart correctly states that the HCCAB response was due on
                    March 1, 2018, i.e., sixty business days after December 1, 2017. (Id.)
23                  The chart correctly states that on March 12, 2018, the HCCAB
                    referred the grievance back to CMF, i.e., 67 day business days after
24                  December 1, 2018. (Id.)
25
     3
26       On August 6, 2018, former section 3097.3 was renumbered to section 3999.228.
     4
27       On August 6, 2018, former section 3087.5 was renumbered to section 3999.230.

28   5
         On August 6, 2018, former section 3087 was renumbered to section 3999.225.
                                                     9
 1   The chart incorrectly states that CMF had 45 business days to issue
     an amended response. (ECF No. 37 at 4.) California Code of
 2   Regulations, tit. 15, § 3999.230(k) sets forth the procedures for the
     HCCAB to refer appeals back to the institution for amended
 3   responses:

 4   (k) Amendments. HCCAB shall notify the HCGO and grievant when
     it is determined a health care grievance response requires
 5   amendment.

 6   (1) The HCGO shall complete the amended response and return the
     health care grievance package to the grievant within 30 calendar days
 7   of notice issuance.

 8   (2) The grievant shall have 30 calendar days plus five calendar days
     for mailing from the amended health care grievance response issue
 9   date to resubmit the entire original health care grievance package for
     a headquarters' level grievance appeal review.
10
     Cal. Code Regs. tit. 15, § 3999.230(k).
11
     Section 3999.230(k)(1) provides that the institution has thirty
12   calendar days to issue the amended response. The notice referring
     the grievance back to CMF for an amended response was issued on
13   March 12, 2018. The amended institutional response was issued on
     April 3, 2018, which was less than thirty calendar days from March
14   12, 2018.

15   The chart correctly states that the HCCAB received plaintiff’s
     headquarters-level grievance on May 4, 2018. (Id.) The chart
16   correctly states that the HCCAB mailed plaintiff the institutional
     response on July 31, 2018, which was sixty business days from May
17   4, 2018.

18   Defendant argues that the minor delays in responding to plaintiff’s
     grievance, discussed above, did not render plaintiff’s administrative
19   remedies unavailable.

20   ****
21          F. Discussion

22   At the outset, the undersigned finds that grievance CMF HC-
     180000822 did not exhaust plaintiff’s administrative remedies
23   because this grievance was properly rejected as duplicative of
     grievance CMF HC-17000039. Woodford, 548 U.S. at 84 (a prisoner
24   cannot satisfy the exhaustion requirement “by filing of an untimely
     or otherwise procedurally defective administrative grievance or
25   appeal.”)

26   Plaintiff received the final decision for CMF HC-17000039 from the
     HCCAB on July 31, 2018, which was after he filed this action on
27   June 24, 2018. Prisoners are required to exhaust available
     administrative remedies before filing suit. McKinney v. Carey, 311
28   F.3d 1198, 1199 (9th Cir. 2002). However, two of the responses to
                                       10
 1   grievance CMF HC-17000039 were untimely, by one and seven days
     respectively. Defendant argues that these brief delays did not render
 2   plaintiff’s administrative remedies unavailable. For the reasons
     stated herein, the undersigned agrees with defendants.
 3
     An inmate need not exhaust when circumstances render
 4   administrative remedies effectively unavailable. Nunez v. Duncan,
     591 F.3d 1217, 1226 (9th Cir. 2010). In Ross v. Blake, the Supreme
 5   Court agreed, stating the inmate was only required to exhaust those
     grievance procedures “that are capable of use to obtain some relief
 6   for the action complained of.” Ross, 136 S.Ct. at 1859. Ross
     provided a non-exhaustive list of circumstances where
 7   administrative remedies were not capable of use: (1) where the
     procedure “operates as a simple dead end” because officers are
 8   “unable or consistently unwilling to provide any relief to aggrieved
     inmates”; (2) when the administrative scheme is “so opaque that it
 9   becomes, practically speaking, incapable of use” because “no
     ordinary prisoner can discern or navigate it”; and (3) when prison
10   administrators “thwart inmates from taking advantage of a grievance
     process through machination, misrepresentation, or intimidation.”
11   Id. at 1859-60.

12   In addition, the Ninth Circuit has held that “[w]hen prison officials
     improperly fail to process a prisoner’s grievance, the prisoner is
13   deemed to have exhausted available administrative remedies.”
     Andres v. Marshall, 867 F.3d 1076, 1079 (9th Cir. 2017) (per curiam,
14   as amended). In Andres, the inmate filed a 602 grievance regarding
     alleged excessive force, but never received a response from prison
15   officials. 887 F.3d at 1077. The Ninth Circuit found that the
     inmate’s administrative remedies were rendered effectively
16   unavailable by defendants’ failure to respond to his grievance. Id. at
     1078-79.
17
     In Brown v. Valoff, 422 F.3d 926, 943 n. 18 (9th Cir. 2005), the
18   Ninth Circuit also stated that, “like all other circuits that have
     considered the question, ‘we refuse to interpret the PLRA so
19   narrowly as to … permit [prison officials] to exploit the exhaustion
     requirement through indefinite delay in responding to grievances.”
20   In Brown, the Ninth Circuit also stated that, “[d]elay in responding
     to a grievance, particularly a time-sensitive one, may demonstrate
21   that no administrative process is in fact available.” 422 F.3d at 943
     n. 18.
22
     While the cases cited by plaintiff in the surreply generally stand for
23   the proposition that administrative remedies are exhausted when
     prison officials fail to respond to a grievance, none of the cases cited
24   by plaintiff in the surreply stand for the proposition that a brief delay
     in responding to a grievance renders administrative remedies
25   unavailable. For example, in Powe v. Ennis, the plaintiff filed his
     grievance on May 12, 1997. 177 F.3d at 394. Prison officials had
26   forty days to provide a response. (Id.) After receiving no response,
     the plaintiff filed his suit on September 30, 1997, “well after the due
27   date for the state to complete response to the step 2 grievance.” Id.
     The Fifth Circuit found that prison officials’ failure to respond to the
28   grievance rendered administrative remedies exhausted. (Id.)
                                         11
 1                  In Robinson v. Superintendent Rockview SCI, the Third Circuit
                    found that the prison rendered its administrative procedures
 2                  unavailable to the inmate when it failed to timely respond to his
                    grievance and then repeatedly ignored his follow-up request for a
 3                  decision on his claim. 831 F.3d at 155. In Foulk v. Charrier, the
                    inmate alleged that prison officials failed to respond to his grievance,
 4                  which prevented him from exhausting administrative remedies. 262
                    F.3d at 688. The Eighth Circuit found that prison officials’ failure to
 5                  respond to the grievance meant that no further remedies were
                    available. (Id.)
 6
                    The instant case can be distinguished from the cases cited by plaintiff
 7                  in the surreply because here, prison officials did not fail to respond
                    to his grievance. Instead, two of the responses to his grievance were
 8                  briefly delayed.

 9                  In the opposition, plaintiff also claims that the HCCAB took no
                    action on his grievance for eight months, in violation of the
10                  regulations. However, as set forth above, section 3999.230(k) of
                    Title 15 contains procedures for the HCCAB to send grievances back
11                  to the institutions for amended responses. Plaintiff’s claim that the
                    HCCAB did not act on his grievance for eight months is without
12                  merit.

13                 The undersigned finds that the brief delays in the responses to
                   plaintiff’s grievance did not render the appeals process unavailable
14                 to plaintiff. The delays were minimal, the grievance was addressed,
                   and plaintiff was able to continue seeking review. While plaintiff’s
15                 grievance raised a claim regarding medical care, the undersigned
                   does not find that the grievance raised claims which were so time
16                 sensitive so that the brief delays rendered remedies unavailable. For
                   these reasons, the one and seven days delay in responding to
17                 plaintiff’s grievance did not render administrative remedies
                   unavailable. See Zaiza v. Tampien, 2019 WL 1003581 (E.D. Cal.
18                 2019) (brief delay in responding to grievance did not render
                   administrative remedies unavailable).
19   (ECF No. 42 at 10-15.)
20          For the reasons discussed above, the undersigned finds that plaintiff did not exhaust his

21   administrative remedies with respect to his claim against defendant Aguilera before filing this

22   action. Accordingly, defendant’s summary judgment motion on the grounds that plaintiff failed

23   to exhaust administrative remedies before filing this action should be granted.

24   VI. Is Defendant Aguilera Entitled to Summary Judgment on the Merits of Plaintiff’s Claims?

25          Defendant Aguilera argues that he did not violate plaintiff’s Eighth Amendment right to

26   adequate medical care.

27   ////

28   ////
                                                       12
 1          A. Legal Standard for Eighth Amendment Claim

 2          The Eighth Amendment is violated only when a prison official acts with deliberate

 3   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

 4   Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th

 5   Cir. 2014); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). To state a claim a plaintiff “must

 6   show (1) a serious medical need by demonstrating that failure to treat [his] condition could result

 7   in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that “the

 8   defendant’s response to the need was deliberately indifferent.” Wilhelm v. Rotman, 680 F.3d

 9   1113, 1122 (9th Cir. 2012) (citing Jett, 439 F.3d at 1096). “Deliberate indifference is a high legal

10   standard,” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown by “(a) a

11   purposeful act or failure to respond to a prisoner’s pain or possible medical need, and (b) harm

12   caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). The

13   requisite state of mind is one of subjective recklessness, which entails more than ordinary lack of

14   due care. Snow, 681 F.3d at 985 (citation and quotation marks omitted).

15          Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause of

16   action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v.

17   Gamble, 429 U.S. 97, 105-06 (1976)).

18          Further, “[a] difference of opinion between a physician and the prisoner—or between

19   medical professionals—concerning what medical care is appropriate does not amount to

20   deliberate indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th
21   Cir. 1989)). Rather, a plaintiff is required to show that the course of treatment selected was

22   “medically unacceptable under the circumstances” and that the defendant “chose this course in

23   conscious disregard of an excessive risk to plaintiff’s health.” Snow, 681 F.3d at 988 (quoting

24   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

25          B. Discussion

26          Defendant moves for summary judgment on the grounds that plaintiff’s skin condition
27   under his left eye was not a serious medical need and, on the grounds that defendant did not act

28   with deliberate indifference when he treated plaintiff for his complaints regarding this skin
                                                       13
 1   condition.

 2          Serious Medical Need

 3          “Serious medical needs” include “’the existence of an injury that a reasonable doctor or

 4   patient would find important and worthy of comment or treatment; the presence of a medical

 5   condition that significantly affects an individual’s daily activities; or the existence of chronic and

 6   substantial pain.’” Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (citing McGuckin v.

 7   Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992).

 8          Defendant argues that the undisputed facts show that when he examined plaintiff, plaintiff

 9   complained of darkening skin under his left eye only. Defendant argues that a reasonable

10   inference from plaintiff’s limited complaint is that his skin condition neither caused him chronic

11   or substantial pain nor significantly affected his daily activities. Defendant also argues that

12   plaintiff’s skin condition improved despite the alleged improper treatment by defendant Aguilera.

13   For these reasons, defendant argues that plaintiff’s skin condition did not constitute a serious

14   medical need.

15          In support of the argument that plaintiff did not have a serious medical need, defendant

16   cites the allegations in plaintiff’s verified complaint, which the undersigned restates herein.

17          Plaintiff alleges that defendant Aguilera failed to properly treat his “left eye skin

18   disorder.” (ECF No. 1 at 3.) Plaintiff alleges that plaintiff alleges that in July 2017, defendant

19   Aguilera prescribed hydrocortisone cream. (Id.) Plaintiff alleges that after using the

20   hydrocortisone cream, his skin condition got more irritated and became worse. (Id.) Plaintiff
21   alleges that defendant Aguilera told plaintiff to stop using the hydrocortisone cream. (Id.)

22   Plaintiff alleges that after that, plaintiff made several requests to see a skin doctor, which

23   defendant Aguilera apparently ignored or denied. (Id.) Plaintiff alleges that on November 30,

24   2017, defendant Aguilera prescribed Desonide cream, which made his skin condition worse. (Id.)

25   In the complaint signed June 24, 2018, plaintiff alleges that he still suffers from a left eye skin

26   disorder that looks like a skin scar. (Id.)
27          Defendant also cites portions of plaintiff’s deposition testimony in support of the

28   argument that plaintiff did not have a serious medical need. Defendant submitted plaintiff’s
                                                        14
 1   entire deposition transcript, which the undersigned has reviewed. In relevant part, plaintiff

 2   described his skin condition as dark skin under his left eye. (Deposition Transcript at 23-24.)

 3   When asked whether he suffered any pain as a result of the discoloration under his left eye,

 4   plaintiff testified,

 5                     A: I’m not really sure about that. Might have been, but …
 6                     Q: I’ll represent to you that we have some documents that said there
                       was no pain. So I’m just trying to get testimony.
 7
                       At the time you first met any medical provider with the Department
 8                     of Corrections with regards to you darkening of you – of the skin
                       underneath your left eye, did you ever make any complaint to
 9                     anybody that there was – that the discoloration was accompanied
                       with pain?
10
                       A: I don’t really recall that much.
11
                       Q: Okay. So you have –
12
                       A: I might have told them, but I don’t recall at this point.
13
                       Q: Okay. So –and we’re asking for your best testimony. So as we
14                     sit here today, you don’t recall one way or the other whether or not
                       you told any medical provider with the Department of Corrections?
15
                       A: I -I believe some time I was having pain and might have
16                     mentioned it.
17

18   (Id. at 24-25.)
19           When asked whether any medical provider at the California Department of Corrections
20   ever told him that the dark pigmentation under his eyes affected his vision, plaintiff testified that
21   he did not think so. (Id. at 26.)
22           When asked how the hydrocortisone cream made his condition worse, plaintiff testified
23   that his skin got darker. (Id. at 40.) Plaintiff testified that the Desonide cream defendant Aguilar
24   prescribed in November 2017 also made his skin condition worse. (Id. at 45-46.)
25           At his June 10, 2019 deposition, plaintiff was asked if he considered his eye as having any
26   discoloration today. (Id. at 46.) Plaintiff responded, “Well, a little bit when I wash my face, but
27   it’s better compared to before.” (Id.)
28
                                                          15
 1             Plaintiff testified that he did not suffer cracking or bleeding due to his skin condition. (Id.

 2   at 60-61.) Plaintiff testified that he was able to walk, eat and speak with his skin condition. (Id.

 3   at 62.)

 4             For the reasons stated herein, the undersigned herein finds that plaintiff’s alleged skin

 5   disorder, which plaintiff described at his deposition as darker skin under his left eye, did not

 6   constitute a serious medical need.

 7             The evidence discussed above demonstrates that plaintiff’s skin condition did not

 8   significantly affect plaintiff’s daily activities. At his deposition, plaintiff testified that he “might

 9   have” suffered some pain and that he believed he had “some pain.” This testimony does not

10   demonstrate that plaintiff’s skin condition caused plaintiff to suffer chronic or substantial pain.

11   Plaintiff’s opposition contains no evidence demonstrating that his skin condition significantly

12   affected his daily activities or caused him to suffer chronic or substantial pain. (ECF No. 50.)

13             In his opposition, plaintiff argues that his skin condition caused him to suffer mental and

14   emotional pain as well as harassment and embarrassment. (Id. at 50.) At his deposition, when

15   asked if he was attacked because of his skin condition, plaintiff responded, “No, but people will

16   make fun of you and that is what was going on there.” (Plaintiff’s deposition at 48-49.) Plaintiff

17   has provided no evidence supporting his general claims of harassment based on his skin

18   condition. Plaintiff’s feelings of embarrassment caused by his skin condition do not elevate this

19   condition to a serious medical need

20             Although defendant Aguilera prescribed medication for plaintiff’s skin condition, the
21   prescription of medication to treat the skin discoloration under plaintiff’s left eye did not raise

22   plaintiff’s skin condition to a serious medical need. See Mitchell v. Scott, 2017 WL 958603, at

23   *3 (S.D. Ill. 2017) (“If plaintiff’s only complaint pertained to skin discoloration, the court would

24   likely conclude that plaintiff had failed to allege the existence of an objectively serious medical

25   condition.”); Johnson v. Sullivan, 2010 WL 2850787, at *2 (E.D. Cal. 2010) (no showing that

26   skin condition constituted serious medical need); Antonelli v. Walters, 2009 WL 921103, at *4
27   (E.D. Ken. 2009) (“First, while the condition may cause chronic cosmetic side effects, the court

28   cannot conclude that Rosacea constitutes a serious medical condition or serious medical need.”).
                                                          16
 1           For the reasons discussed above, the undersigned finds that plaintiff’s skin condition did

 2   not constitute a serious medical need. For this reason, defendant should be granted summary

 3   judgment.

 4           Deliberate Indifference

 5           Defendant also moves for summary judgment on the grounds that the medical treatment

 6   he provide plaintiff did not constitute deliberate indifference. Defendant argues that the

 7   undisputed facts demonstrate that he examined plaintiff twice for his skin condition and, on both

 8   occasions, prescribed medication to treat plaintiff’s skin condition. Defendant argues that the

 9   undisputed facts show that he was responsive to plaintiff’s concerns that the hydrocortisone

10   cream made his condition worse. Defendant argues that the gravamen of plaintiff’s complaint

11   sounds in negligence because plaintiff claims that defendant prescribed ineffective medication

12   and failed to refer him to a specialist.

13           Defendant’s argument in support of his claim that he did not act with deliberate

14   indifference is persuasive. However, the record contains no evidence regarding why defendant

15   waited until November 2017 to prescribe Desonide cream after discontinuing hydrocortisone

16   cream on August 22, 2017. The undersigned also observes that plaintiff’s deposition transcript

17   suggests that another doctor told plaintiff to stay out of sunlight because sunlight could cause his

18   condition to worsen. (Plaintiff’s Deposition at 68.) Plaintiff testified that after the hydrocortisone

19   cream and Desonide cream proved ineffective, another doctor told him to use sunblock on his

20   face to treat his skin condition. (Id. at 47.) The record contains no explanation as to why
21   defendant chose the course of treatment he did. Because of these outstanding questions, the

22   undersigned does not reach the issue of whether defendant acted with deliberate indifference.

23           Defendant also moves for summary judgment on the grounds that plaintiff suffered no

24   harm based on defendant Aguilera’s alleged inadequate medical care. The undersigned need not

25   reach this issue because of the other grounds on which defendant should be granted summary

26   judgment.
27           Accordingly, IT IS HEREBY RECOMMENDED that defendant Aguilera’s summary

28   judgment motion (ECF No. 45) be granted on the grounds that plaintiff failed to exhaust
                                                       17
 1   administrative remedies and, on the grounds, that plaintiff did not have a serious medical need.

 2           These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, any party may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 7   objections shall be filed and served within fourteen days after service of the objections. The

 8   parties are advised that failure to file objections within the specified time may waive the right to

 9   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: November 27, 2019

11

12

13
     Singh1852.fr(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       18
